Citation Nr: 0740679	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-26 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent 
evaluation of post-traumatic stress disorder (PTSD) prior to 
May 26, 2007. 

2.  Entitlement to a rating in excess of 30 percent for PTSD 
from May 26, 2007.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active service from April 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 2003, by the Portland, Oregon, Regional Office (RO), 
which granted service connection for post-traumatic stress 
disorder (PTSD), evaluated as 10 percent disabling, effective 
from June 26, 2003.  The veteran perfected a timely appeal of 
the rating assigned.  Subsequently, in an August 2007 rating 
decision, the RO increased the evaluation for PTSD from 10 
percent to 30 percent, effective May 26, 2007.  A claimant is 
presumed to be seeking the highest rating available under 
law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, 
the matter of increased rating for the veteran's PTSD remains 
in appellate status.  


FINDINGS OF FACT

1.  Prior to May 26, 2007, the veteran's PTSD was manifested 
by occasional depression, mild anxiety, intrusive thoughts of 
Vietnam, and sleep impairment, with an assigned Global 
Assessment of Functioning (GAF) score of 70.  

2.  From May 26, 2007, the veteran's PTSD is manifested by no 
more than occupational and social impairment with occasional 
decrease in work efficiency and reduced reliability, due to 
such symptoms as depression, anxiety, occasional nightmares, 
chronic sleep impairment, anger, and irritability, with a GAF 
score of 63.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for PTSD, prior to May 26, 2007, have not been 
met.  U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2007).  

2.  The criteria for a rating in excess of 30 percent for 
PTSD, from May 26, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

In this case, VA satisfied its duty to notify by means of a 
letter dated in August 2003 from the RO to the veteran which 
was issued prior to the RO decision in October 2003.  That 
letter informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
August 2005 SOC and September 2007 SSOC provided the veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Boards no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In addition, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish higher evaluations for PTSD, given 
that he has been provided all the criteria necessary for 
establishing higher ratings, and considering that the veteran 
is represented by a highly service organization, we find that 
any notice deficiencies are moot.  See Conway v. Principi, 
353 F.3d 1369, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."  

II.  Factual Background.

The record indicates that the veteran had active service from 
April 1967 to April 1970.  The veteran's report of transfer 
or discharge from service (DD Form 214) indicates that he had 
service in Vietnam during the period from December 2, 1967 to 
November 27, 1968.  He was awarded the Vietnam Service Medal 
w/1 Silver Service Star, the Bronze Star Medal, the Republic 
of Vietnam Campaign Medal, and the Combat Infantryman Badge.  

The veteran's claim for service connection for PTSD (VA Form 
21-526) was received in June 2003.  In conjunction with his 
claim, the veteran was afforded a VA examination in August 
2003.  The veteran described several stressful incidents that 
occurred during his period of service in Vietnam.  The 
veteran indicated that he has been married twice; the first 
marriage was for two and a half years, and he had one child 
from that marriage.  The second marriage has been for 25 
years and he has four children from that marriage.  The 
veteran indicated that he and his wife get along pretty well.  
He stated that he has been at his current place of employment 
for 25 years, and now owns it for about the last five years.  
The veteran stated that he had one good friend from high 
school who passed away a few years ago; he does not really 
have other friends, and he does not have much contact with 
his extended family.  

On mental status examination, there was no impairment in 
thought process or communication.  He was pleasant and 
cooperative, and appeared mildly anxious about the 
evaluation.  He denied any delusions or hallucinations.  He 
denied any suicidal or homicidal ideation.  He reported no 
problems with personal hygiene, and he was neatly dressed and 
groomed at the time of the evaluation.  He was oriented in 
all spheres, had good memory for his own history.  He 
reported no obsessive behaviors, and he had no problems with 
his speech.  He does not have panic attacks, but he does not 
like being in a large crowd, and does not like talking to 
groups of people.  He gets depressed once in a while about 
his work situation; however, he did not report any 
significant disturbance in mood.  The veteran indicated that 
his wife says that his sleep is disturbed in terms of being 
restless; he wakes up a few times during the course of the 
night, but he is able to fall back asleep.  He did not report 
problems with energy level or appetite, and he stated that he 
seldom cried.  The pertinent diagnosis was PTSD, mild to 
moderate; the veteran was assigned a GAF score of 70.  

Of record is a statement from the veteran's wife, received in 
May 2007, wherein she expressed concern about the veteran's 
sleeping habits.  She noted that the veteran's sleep was 
constantly disturbed, with small jerking of his body through 
the night; she stated that, if she tries to wake him, he 
lashes out as if he is being attacked.  

The veteran was afforded another VA examination in May 2007.  
At that time, the veteran indicated that he feels more 
depressed; he stated that his life is "not coming 
together."  The veteran also reported that he was 
experiencing more intrusive memories since 2003; he stated 
that he thinks about Vietnam "all the time."  The veteran 
also indicated that his concentration is poor because he is 
distracted by thoughts of Vietnam.  The veteran reported 
increased levels of anger and irritation; he expressed 
concern about losing his temper since he is a small business 
owner and does not want to drive away work opportunities.  
The veteran is still married, and he has four children who 
still live at home.  The veteran indicated that there are no 
problems in his marriage and they are not fighting much.  

On mental status examination, thought content was within 
normal limits.  The veteran's mood was euthymic; however, he 
reported that it is often angry, irritable, or depressed.  
Cognitive functioning appeared grossly intact.  The veteran 
denied suicidal or homicidal ideation.  He denied signs of 
psychosis.  The veteran had no difficulty communicating with 
the examiner.  The diagnostic impression was PTSD, chronic, 
mild to moderate; and major depressive disorder, mild.  The 
veteran was assigned a GAF score of 63.  The examiner stated 
that the veteran meets diagnostic criteria for PTSD, mild to 
moderate, and major depressive disorder, mild to moderate.  
From the veteran's description, his symptoms related to both 
PTSD and depression have increased significantly since his 
last evaluation in 2003.  The examiner noted that the veteran 
has difficulties with depression; his mood appears to be down 
most of the time most days.  The examiner also noted that the 
symptoms related to PTSD are impacting the veteran's work in 
that he is having trouble holding his temper.  The veteran's 
symptoms related to PTSD do impact his social functioning in 
that he has a comparatively small pool of possible friends 
and social acquaintances.  

In an addendum to the above examination, dated in August 
2007, the VA examiner stated that, based on his evaluation of 
the veteran on May 26, 2007, it was concluded that he meets 
diagnostic criteria for PTSD and depression.  The examiner 
stated that the veteran's depression (at least to a large 
percent-over 50 percent) is secondary to his PTSD.  The 
examiner further stated that the veteran's depression is also 
related to his medical problems and the overall course of his 
life.  


III.  Legal Analysis-Higher Evaluation for PTSD.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.   Where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999)   In this case, 
the RO has assigned "staged ratings" for PTSD, based on their 
interpretation of the evidence.  In part, the Board agrees 
that there has been a change warranting a staged rating.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  A GAF of 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service- 
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998); see also 38 C.F.R. § 3.102 (2007).  In light of this, 
the Board will consider all of the veteran's various symptoms 
in assigning a rating for his PTSD.  See Mittleider, 11 Vet. 
App. at 182.  


A.  A rating in excess of 10 percent prior to May 26, 2007.

Based on the above clinical findings, the Board finds that 
the evidence of record prior to May 26, 2007 does not 
substantiate an evaluation greater than 10 percent for that 
time period.  The report of the VA examination of the 
veteran, which was conducted in August 2003, shows that the 
veteran reported occasional depression, mild anxiety, sleep 
disturbance, and intrusive thoughts of Vietnam.  On 
examination, however, he was alert and oriented, with speech 
that was relevant and coherent.  His thought processes were 
logical and coherent, and his thought content was negative 
for suicidal or homicidal ideations.  He was only described 
as being mildly anxious.  Memory functions were intact.  It 
was noted that the veteran had been married for 25 years, and 
he has been employed over the last 25 years, and he had been 
the owner of the business for the last five years.  This 
report does not show that the veteran's PTSD resulted in any 
decrease in work efficiency, or any impairment in the ability 
to perform occupational tasks.  This report also shows that 
he was assigned a GAF score of 70, which is deemed to 
represent the presence of only some mild symptoms, or some 
difficulty in social, occupational or school functioning, but 
generally being able to function pretty well, with some 
meaningful interpersonal relationships.  The Board finds that 
the evidence does not show that the veteran's symptoms are of 
such severity to approximate, or more nearly approximate, the 
criteria for an evaluation in excess of 10 percent for the 
period prior to May 26, 2007.  See 38 C.F.R. § 4.7.  

As the preponderance of the evidence is against the grant of 
a rating in excess of 10 percent prior to May 26, 2007, the 
benefit-of- the-doubt doctrine does not apply, and an 
increased rating for that period must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App at 55.

B.  Evaluation in excess of 30 percent from May 26, 2007.

The veteran has been assigned a 30 percent rating for PTSD 
from May 26, 2007, based on the findings of a VA examination 
conducted that date.  

Significantly, the veteran is shown to have depressed mood 
and he reported having increased intrusive thoughts of 
Vietnam, as well as increased anger and irritability, which 
affects his ability to be around people.  The veteran also 
reported sleep impairment.  In addition, in August 2007, the 
VA examiner noted that the veteran's depression (at least to 
a large percent-over 50 percent) is secondary to his PTSD.  
The examiner further stated that the veteran's depression is 
also related to his medical problems and the overall course 
of his life.  However, the May 2007 VA examination noted that 
the veteran had mild to moderate symptoms.  In this regard, 
the Board finds that the objective evidence of record does 
not reflect a level of impairment that warrants 50 percent 
evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  The veteran was not shown to exhibit occupational 
and social impairment with reduced reliability and 
productivity due to his symptomatology.  While it is noted 
that the veteran is concerned that his anger may drive away 
work opportunities, he is still working full time.  His 
mental status examinations did not reflect other symptoms 
described for a 50 percent evaluation such as flattened 
affect; circumstantial, circumlocutory, or stereotyped, 
speech; difficulty in understanding complex commands; 
impairment of short and long term memory; impaired judgment; 
and impaired abstract thinking.  

The veteran's most recent GAF score of 63, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), represents mild 
symptoms, such as a depressed mood and mild insomnia, but 
contemplates a person who is generally functioning pretty 
well with some meaningful interpersonal relationships.  In 
this case, the reported symptomatology is consistent with the 
assigned GAF score.  The Board finds that the veteran's PTSD 
more closely resembles the criteria as described for a 30 
percent evaluation under Diagnostic Code 9411.  

As the preponderance of the evidence is against the grant of 
a rating in excess of 30 percent from May 26, 2007, the 
benefit-of- the-doubt doctrine does not apply, and an 
increased rating for that period must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App at 55. 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
PTSD, prior to May 26, 2007, is denied.  

Entitlement to a rating in excess of 30 percent for PTSD from 
May 26, 2007 is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


